Citation Nr: 1302105	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a chronic thoracolumbar spine disability.

2.  Entitlement to service connection for a chronic thoracolumbar spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's ex-wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to April 1967 and from May 1968 to December 1968.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Las Vegas, Nevada RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, the RO denied the Veteran's claims for service connection for a thoracolumbar spine disability and residuals of a neck injury.  

2.  The evidence received since the December 2007 rating decision, but itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection.  


3.  The Veteran's chronic thoracolumbar spine strain clearly and unmistakably existed prior to his period of active service, and the evidence does not clearly and unmistakably show that this disability was not aggravated by service.  

2.  The Veteran's residuals, neck injury clearly and unmistakably existed prior to his period of active service, and the evidence does not clearly and unmistakably show that this disability was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for thoracolumbar spine disability and residuals of a neck injury is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the December 2007 rating decision is new and material, and the claims for service connection for thoracolumbar spine disability and residuals of a neck injury are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  The criteria for service connection for a chronic thoracolumbar spine strain have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).

4.  The criteria for service connection for residuals, neck injury have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A VCAA notice letter was sent to the Veteran in September 2009. This letter appears to be adequate.  In the instant case, however, the Board need not discuss in detail the sufficiency of this VCAA notice letter because the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield, supra.

The Board also notes that the September 2009 letter provided the Veteran with notice regarding the degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (Court).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the Veteran's claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran contends that his pre-existing neck and spine disabilities were permanently worsened during his second period of active service where he was a Load Master on an aircraft.  He specifically testified at his hearing in May 2011 that while he was technically on Light Duty, as a Load Master, he still pushed and lifted heavy pallets in and out of cargo planes as he was so instructed to by his superiors.

The Veteran's service treatment records for his first period of service from December 1966 to April 1967 are negative for complaints or treatments related to a neck or back disability.  

In April 1968, the Veteran was involved in a motor vehicle accident when his car was rear ended by another car.  In an April 1968 treatment note, a private physician indicated that he had examined the Veteran the day after the accident.  Immediately after the accident, the Veteran had been admitted to Peninsula General Hospital where he was released.  He presented the day after the accident with complaints of pain in his neck and lower back.  The physician noted that the Veteran sustained whiplash sprain of his neck, an acute traumatic low back sprain, and contusion of the chest.  X-rays of the cervical spine and low back were negative.

Prior to his second period of active service, the Veteran underwent an evaluation by a private physician in May 1968.  He noted that the Veteran was involved in a motor vehicle accident.  The diagnosis was acute cervical sprain, acute lumbosacral sprain, mild sprain of the dorsal spine which was supplanted upon previously existing osteoarthritis.

During his second period of service, the Veteran was hospitalized at St. Albans Naval Hospital for his back and neck disabilities from May 17, 1968 to June 19, 1968.  The diagnosis was a chronic mild cervical and lumbar strain.  He was to be returned to duty with a limited duty profile.  His duty restrictions were no prolonged standing, marching or lifting heavy objects.  The temporary limitations were in effect until January 1969.

A July 1968 service treatment note reported that the Veteran's back had been bothering him while he was buffing a floor in the morning. 

An August 1968 service treatment record noted that since the Veteran's hospitalization, he continued to have low back pain.  The diagnosis was a chronic L-5 strain.  A September 1968 service treatment record again revealed a diagnosis of chronic L-5 strain.

The October 1968 separation examination noted that the Veteran was recuperating from injures received in an auto accident prior to service.

A July 1971 treatment note reported that the Veteran had recurrent back trouble resulting from his auto accident.

A January 1994 MRI revealed cervical straightening with a prominent disc at C4-C5 causing a relative spinal stenosis.

In an April 2008 letter, a private physician noted that the Veteran provided him with medical records related to his automobile accident in April 1968.  He noted that the May 1968 diagnosis of acute cervical sprain and acute lumbosacral spine pain.  He also noted that the Veteran's military records diagnosed him with mild, chronic lumbosacral and cervical strains related to his April 1968 motor vehicle accident.  The private physician noted that upon discharge from St. Albans Hospital, he was assigned as a Load Master which involved pushing, pulling and lifting heavy cargo on pallets on the aircraft on a regular basis.  The items he lifted, pushed and pulled ranged from 20 to 50 pounds.  The physician opined that the repetitive nature of the Veteran's job requirements caused his neck and pack pain to worsen.  The Veteran recalled taking over the counter medications at the time and remembered feeling "drained" by the end of the shift and at the end of the week.  The private physician noted service treatment record entries in September 1968 and November 1968 which indicated duty restrictions of no heavy lifting on a permanent basis.  He noted that the Veteran was discharged in December 1968 with continuing neck and back pain which subsided over time, but never fully resolved.  The physician reported that the Veteran subsequently was diagnosed with multiple sclerosis.

The April 2008 physician opined that the Veteran sustained cervical and lumbar injuries as a result of an April 1968 motor vehicle accident.  His condition was further worsened during the course of his active duty in the military requiring hospitalization for approximately 4 weeks at the Naval Hospital in St. Albans.  The physician felt that it was more likely than not that the repetitive bending, twisting, lifting, sitting, standing and carrying, which was required during the course of his active duty as a Load Master, further worsened his cervical and lumbar conditions which were eventually diagnosed as herniations and bulging discs with impingement of the cervical and lumbar spine.  These conditions, namely the bulging and herniated discs, were more likely than not present at the time of his military service and "further worsened" by the repetitive bending, twisting, lifting, sitting, standing and carrying during the course of his position as Load Master for the military.  These conditions, namely the bulging and herniated discs which were more than likely aggravated during military service as a Load Master, were also contributing factors in the Veteran's present disability along with his multiple sclerosis.  The physician also noted that the subsequent to the Veteran's discharge from the Naval Hospital, the Veteran returned to active duty and performed tasks that were medically contra-indicated due to his acute posttraumatic spine conditions (which were not chronic, as opined by the military doctors).  The private physician concluded that the Veteran's job as Load Master for the military further aggravated and worsened his cervical and lumbar injuries and occurred during the course of his active military service.

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran was reactivated to service in May 1968 while still under treatment for his neck and back injury which resulted from a motor vehicle accident 3 weeks before.  Less than a month after reactivation, the Veteran was hospitalized for his neck and back conditions for over a month.  The examiner also noted that service treatment records indicated that the Veteran presented with complaints of neck and back pain on multiple occasions.  However, the service treatment records did not indicate direct traumatic reinjuries during his normal duties.  The record noted that he was sweeping on 1 occasion but the other records indicate that the Veteran insidiously developed increasing complaints.  The claims file was void of medical treatment from 1971 until 1991.  The Veteran reported that after his motor vehicle accident, he had difficulty sitting for more than an hour and that this did not change after his discharge from military service.  His standing was also limited to a half an hour.  He reported that during his military service, he was limited with activities of pulling and pushing large and heavy objects and repetitive lifting.  His indicated that his symptoms escalated during military service but then decreased after discharge as his physical activity decreased.  With the passage of time, the Veteran experienced a progressive increase in symptomatology.  The diagnosis was chronic thoracolumbar and cervical strain superimposed on degenerative disc disease.  The Veteran also had multiple sclerosis and degenerative joint disease of the left hip.  The examiner indicated that there was aggravation of the Veteran's preexisting cervical thoracolumbar spine condition during his active service cut that it was acute, temporary and transient.  The examiner opined that based on the present physical examination, past medical records, his work history and the lack of medical records referring specifically to neck and back disabilities from 1971 to 1991, it was at least as likely as not that the Veteran experienced aggravation of his back and neck condition during active military service which were non-service connected, preexisting injuries.  However, the flare-ups and aggravation that occurred during military service were at least as likely as not acute, temporary and transient which reverted back to anticipated baseline levels after discharge from military service.  The natural history of whiplash motor vehicle accidents was a slow and progressive degenerative response requiring many years to develop into serious neck and back conditions.  The claims file was void of medical information, complaints or treatment which would indicate that the Veteran's condition was permanently aggravated beyond normal progression associated with traumatic neck and back injuries due to similar injuries occurring from motor vehicle accidents.  The examiner concluded that the Veteran's present neck and back condition was less likely as not permanently aggravated beyond the normal progression expected for traumatic injuries due to motor vehicle accidents by the Veteran's active military service.

Claim to Reopen

The RO denied service connection for the Veteran's thoracolumbar spine disability and residuals of a neck injury in December 2007.  The RO found that both disabilities existed prior to service, but were not aggravated by service.  In response to a timely notice of disagreement, the RO issued a February 2009 statement of the case.  However, the record does not show that the Veteran perfected an appeal.  Accordingly, the December 2007 rating decision is final.  

In an October 2009 statement, the Veteran presented a new theory for his claim that service aggravated his preexisting back and neck disabilities.  He asserted that his transport by ambulance back to his duty station worsened his back problems.  Similar testimony was elicited during his Board hearing.  

For purposes of reopening this new evidence is presumed credible.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a)  (2010).  Accordingly, the additional evidence is also material. As new and material evidence has been received, the claims for service connection are reopened. 

Claims on the Merits

Having reopened the Veteran's claims, the Board finds an awarded based on in-service aggravation of preexisting thoracolumbar spine and neck disabilities is warranted.  

As noted above, the Veteran was involved in a motor vehicle accident in April 1968, a month prior to his second period of active duty in May 1968.  Shortly after his second period of service began, the Veteran was hospitalized at St. Albans Naval Hospital for his back and neck disabilities that were incurred 3 weeks before his second period of active duty commenced.  In view of the fact that the Veteran's pre-existing thoracolumbar spine strain and residuals, neck injury disabilities was known upon entry into his second period of active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. 

The next prong of the Wagner test is to show by clear and unmistakable evidence that the disability was not aggravated during service.  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disability is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board notes that there are conflicting opinions as to whether the Veteran's pre-existing chronic thoracolumbar spine strain and residuals, neck injury disabilities were permanently aggravated by his service.

As noted above, the April 2008 private physician opined that the Veteran's preexisting cervical and lumbar injuries were aggravated and worsened during the course of his active military service.

Conversely, the July 2010 VA examiner determined that while the Veteran's pre-existing neck and back disabilities were aggravated during his service, permanent aggravation or permanent damage was not done to his back and neck due to his military service. 

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

While the aforestated medical evidence of record was primarily in agreement that there was aggravation of the Veteran's neck and back disabilities during his period of active service, the debatable point appears to be whether such aggravation was permanent.  The Board notes that while the July 2010 VA examiner specifically determined that the Veteran's pre-existing back and neck disabilities were not permanently aggravated during his period of active service, the April 2008 private physician did not use such specific language regarding whether such aggravation was permanent.  However, the April 2008 private physician did in fact specifically address whether the Veteran's in-service aggravation of his pre-existing disabilities was permanent as he concluded that the Veteran's neck and back disabilities which were aggravated in service, were also contributing factors in the Veteran's present disability.

The Board also notes that the April 2008 private physician noted that the Veteran still participated in pushing and lifting heavy objects while on Light Duty during his second period of active service.

In this regard, given the conflicting opinions proffered by two competent medical professions, the Board cannot conclude that the evidence clearly and unmistakably shows that there was no permanent aggravation of the preexisting thoracolumbar spine and neck injury residuals during service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131.  A lack of aggravation must be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.

In sum, for the reasons and bases discussed above service connection for a chronic thoracolumbar spine strain and service connection for residuals, neck injury, is granted.  See 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for a chronic thoracolumbar spine strain is granted.

Entitlement to service connection for residuals, neck injury is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


